DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 1 recites “A is selected from the group … a phosphoroso-containing groups”. It is unclear what the claim term “phosphoroso” means. It appears that the original disclosure including the instant specification does not provide definition of the “phosphoroso” group and it does not appear that it is a general term of art. The Examiner interprets the “phosphoroso” group as the group containing a “–P=O” moiety, as evidenced by the following example compound, 1-bromo-4-phosphorosobenzene (a copy of chemical search report using the STNext is attached in this Office Action)

    PNG
    media_image1.png
    114
    569
    media_image1.png
    Greyscale


Election/Restrictions
This application contains claims directed to the following patentably independent and/or distinct inventions of a compound, a display panel comprising the same, and a display apparatus comprising the same.

(A) A compound having a chemical structure according to Formula (I) of claim 1, wherein A is selected from the group consisting of a nitrogen-containing heterocyclic group, a cyano-containing group, a benzophenone-based group, a heteroaromatic ketone-based group, a sulfone-based group, and combinations thereof.
(B) A compound having a chemical structure according to Formula (I) of claim 1, wherein A is a triarylboron-based group.
(C) A compound having a chemical structure according to Formula (I) of claim 1, wherein A is a phosphoroso-containing group.
(D) A compound having different structure from (A) through (C) above, fully supported by the specification, wherein the chemical structure is identified at the atomic level. 

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species in that there is no apparent overlap between compounds having different structures set forth above. For example, a compound of formula (I) wherein A consists only of carbon, oxygen, and hydrogen such as benzophenone has different structure, property, and/or functionality, and is mutually exclusive from a compound of formula (I) wherein A is either a triarylboron-based group or a phosphoroso-containing group. In addition, these species are not obvious variants of each other based on the current record. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claim 1 is generic.


Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786